                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

KAMEL O’MEEK TERRELL,                     )
                                          )
                 Petitioner,              )
                                          )
                 v.                       )   1:18CV651
                                          )   1:14CR330-1
UNITED STATES OF AMERICA,                 )
                                          )
                 Respondent.              )

                                  ORDER

     On November 2, 2018, the United States Magistrate Judge’s

Recommendation was filed and notice was served on Petitioner

pursuant to 28 U.S.C. § 636.       Petitioner filed objections (Doc.

63) to the Recommendation within the time limit prescribed by

Section 636.    The court has reviewed Petitioner’s objections de

novo and finds they do not change the substance of the United

States   Magistrate   Judge’s   Recommendation      (Doc.   61),   which   is

affirmed and adopted.

     IT IS THEREFORE ORDERED that Petitioner’s “Motion to Dismiss

Indictment,    Conviction   and   Sentence    for    Lack    of    Exclusive

Legislative and Subject Matter Jurisdiction Pursuant to 12(b)(1)

of the Federal Rules of Civil Procedure” (Doc. 59) is construed as

a motion to vacate, set aside, or reduce sentence under 28 U.S.C.

§ 2255 and is DISMISSED sua sponte without prejudice to Petitioner

filing a corrected motion on the proper       § 2255 forms.
     Finding neither a substantial issue for appeal concerning the

denial of a constitutional right affecting the conviction nor a

debatable procedural ruling, a certificate of appealability is

DENIED.




                                       /s/   Thomas D. Schroeder
                                    United States District Judge

December 7, 2018




                                2
